IN THE COURT OF APPEALS OF TENNESSEE
                               AT JACKSON

                              Assigned on Briefs March 10, 2005

     STATE OF TENNESSEE ex rel. WILLIAM L. GIBBONS, DISTRICT
             ATTORNEY GENERAL v. CLUB UNIVERSE

                     An Appeal from the Circuit Court for Shelby County
                           CT-005010-04     Rita L. Stotts, Judge

       An Appeal from the General Sessions Environmental Court for Shelby County
                         No. 1040665        Larry Potter, Judge


                      No. W2004-02761-COA-R3-CV - Filed July 26, 2005


This is a public nuisance case. The Shelby County district attorney general filed a petition in general
sessions court, asking the court to declare a local nightclub a public nuisance and to enjoin the
nightclub from further operation. This division of the general sessions court was designated as an
environmental court pursuant to Tennessee statute. After a hearing, the environmental court found
that the nightclub was a public nuisance and permanently enjoined operation of the nightclub. The
nightclub appealed this ruling to both the circuit court, requesting de novo review, and to this Court.
The circuit court held that it did not have jurisdiction to hear the appeal because the appeal would lie
with this Court. Because the environmental court had concurrent jurisdiction with the circuit court,
we affirm the trial court’s holding that the appeal from environmental court lies in this Court.
Further, we affirm the environmental court’s finding that the nightclub is a public nuisance and the
grant of a permanent injunction.

    Tenn. R. App. P. 3 Appeal as of Right; the Decision of the Circuit Court is Affirmed;
                   the Decision of the Environmental Court is Affirmed.

HOLLY M. KIRBY , J., delivered the opinion of the Court, in which W. FRANK CRAWFORD , P.J.,
W.S., and ALAN E. HIGHERS, J., joined.

Jeffrey Jones, Bartlett, for respondent/appellant Club Universe

Lyndsay Fuller Hood, Assistant Attorney General and Steven A. Hart, Special Counsel, Office of
the Tennessee Attorney General, Nashville, for petitioner/appellee State of Tennessee
                                                      OPINION

         Juan Cantu (“Cantu”) owned a nightclub located in Memphis, Tennessee,
Respondent/Appellant Club Universe. On July 24, 2004, the Petitioner/Appellee, the State of
Tennessee (“State”) by Shelby County District Attorney General William L. Gibbons (“Gibbons”),
filed a Petition for Abatement of Nuisance in the Shelby County General Sessions Court. The petition
alleged that Club Universe was a nuisance as defined under section 29-3-101 of the Tennessee Code
Annotated.1 The petition stated that law enforcement officials had been investigating activities at
Club Universe over many months, in which there were numerous sales of cocaine to undercover
police officers as well as repeated sales of liquor to minors. During the time in question, there were
multiple arrests at or near Club Universe for multifarious offenses, including possession and sale of
narcotics and controlled substances, unlawful possession of weapons, physical assaults, shootings,
carjackings, theft, and permitting juveniles in the nightclub. The petition asserted that Club Universe
was connected to gang activity and was “marked” by graffiti as a gang gathering place. The petition
sought a judgment declaring Club Universe to be a public nuisance.

        The petition was filed in Division XIV of the Shelby County General Sessions Court, Judge
Larry Potter, which had been declared an environmental court (“Environmental Court”) pursuant to
section 29-3-102 of the Tennessee Code Annotated. Section 29-3-102 states:

        The jurisdiction is hereby conferred upon the chancery, circuit, and criminal courts
        and any court designated as an environmental court pursuant to Chapter 426 of the
        Public Acts of 1991 to abate the public nuisances defined in § 29-3-101, upon petition
        in the name of the state, upon relation of . . . any district attorney general. . . .

Tenn. Code Ann. § 29-3-102 (2000).

       On July 23, 2004, the Environmental Court entered a temporary injunction that allowed law
enforcement officials to close and padlock Club Universe. The order set a hearing on the State’s
request for a permanent injunction on July 30, 2004.2 The State filed an affidavit by Investigator
Ronnie Wilkinson (“Wilkinson”) of the Shelby County Attorney General’s Office stating that he,
along with members of the Shelby County Metro Gang Unit, served notice of the injunction on Club


         1
          The Tennessee statute defines nuisance as:
        any place in or upon which lewdness, assignation, promotion of prostitution, patronizing prostitution,
        unlawful sale of intoxicating liquors, unlawful sale of any regulated legend drug, narcotic or other
        controlled substance, unlawful gambling, and sale, exhibition or possession of any material determined
        to be obscene or pornographic with intent to exhibit, sell, deliver, or distribute matter or materials, .
        . . quarreling, drunkenness, fighting or breaches of the peace are carried on or permitted, and personal
        property, contents, furniture, fixtures, equipment and stock used in or in connection with the
        conducting and maintaining any such place for any such purpose.
Tenn. Code Ann. § 29-3-101(2) (2000).

         2
             By agreement of the parties, the matter was continued until August 11, 2004.

                                                          -2-
Universe on July 23, 2004. Wilkinson stated that Club Universe’s owner, Cantu, personally received
notice of the injunction and was notified of the date of the hearing on the matter.

       On August 10, 2004, Club Universe filed a response to the Petition asserting, inter alia, that
a permanent shutdown of Club Universe was not warranted and that Club Universe should be given
an opportunity to abate the nuisance. Club Universe contended that the Environmental Court did not
have the authority under Tennessee law to permanently enjoin operation of the Club.

        The Environmental Court heard testimony on the matter on August 11, 2004. After argument
by the attorneys on the authority of the Environmental Court, the court held that it had been given the
authority to grant a permanent injunction under section 29-3-102, in that the statute specifically grants
the Environmental Court jurisdiction to “abate the public nuisances defined in Section 29-3-101.”
Tenn. Code Ann. § 29-3-102. In an order dated August 19, 2004, the Environmental Court noted the
ongoing sale of illegal narcotics and breaches of the peace at Club Universe. It found that the security
at Club Universe “has not and will not solve the problems” and that “any continuation of the operation
as it exists would constitute a continuing nuisance.” In light of this, the Environmental Court
concluded that Club Universe was a public nuisance. It granted the State a permanent injunction,
enjoining Club Universe or any successor business entity from operating a nightclub or similar
business at that location.

       On August 27, 2004, Club Universe appealed the August 19 order of the Environmental Court.
Because the Environmental Court in Shelby County is a Division of General Sessions Court, and
appeals from General Sessions Court are normally de novo appeals to Circuit Court,3 Club Universe
was uncertain whether the appeal from the Environmental Court’s order would lie in Circuit Court or
this Court. Consequently, Club Universe filed simultaneous appeals in the Circuit Court and in this
Court.

         In Shelby County Circuit Court, Club Universe filed a motion to vacate the order of the
Environmental Court. Club Universe asserted that the Environmental Court erred in finding that it had
the authority to issue a permanent injunction in cases of public nuisance. Club Universe also asserted
that, since the hearing in the Environmental Court, it had learned that the State obtained the temporary
injunction on July 23, 2004 and shut down Club Universe later that evening, but did not file its Petition
until July 26, 2004. In light of that fact, Club Universe argued, the Environmental Court did not have
jurisdiction to close the Club on July 23. Club Universe then requested a hearing on its motion to
vacate.

         3
             Pertinent sections of section 27-5-108 of the Tennessee Code Annotated are as follows:

         (a)(1) Any party may appeal from an adverse decision of the general sessions court to the circuit court
         of the county within a period of ten (10) days on complying with the provisions of this chapter.
         ***
         (c) Any appeal shall be heard de novo in the circuit court.

 T.C.A. § 27-5-108(a), (c) (2000).

                                                         -3-
        In response, the State filed a motion to dismiss Club Universe’s motion in Circuit Court,
maintaining that the General Sessions Court, as the designated Environmental Court, had the authority
under Tennessee statutes to issue a permanent injunction. The State argued that, because Tennessee
statutes provide that the Environmental Court has jurisdiction concurrent with that of the Circuit Court,
the Circuit Court does not have jurisdiction to review a decision of the Environmental Court.

         By order dated October 10, 2004, the Circuit Court agreed with the argument of the State and
ruled that the General Sessions Court, when acting as an Environmental Court pursuant to statute,
exercised concurrent or equal jurisdiction with the Circuit Court. Accordingly, the Circuit Court held
that it did not have jurisdiction to hear the appeal.

        In this Court, Club Universe first appeals the Circuit Court’s decision that it did not have
jurisdiction to hear the appeal. Club Universe asserts as well that the Environmental Court did not
have the authority to issue a permanent injunction against Club Universe. Finally, Club Universe
asserts on appeal that the State’s failure to file its petition for abatement of the nuisance “prior to the
issuance of the temporary injunction was unlawful and must result in dismissal of the permanent
injunction.”4

        Since this case was tried by the trial court sitting without a jury, we review the trial court’s
factual findings de novo on the record accompanied by a presumption of correctness unless the
preponderance of the evidence is otherwise. Campbell v. Florida Steel Corp., 919 S.W.2d 26, 35
(Tenn. 1996); Tenn. R. App. P. 13(d). The trial court’s legal conclusions are reviewed de novo with
no presumption of correctness. Campbell, 919 S.W.2d at 35.

       On appeal, Club Universe first argues that the Circuit Court erred in refusing to hear its appeal
from the General Sessions Court. Club Universe notes that appeals from judgments from a General
Sessions Court are ordinarily granted de novo review in Circuit Court pursuant to section 16-15-729.5
 Club Universe states that absent legal authority depriving Club Universe of its right to a de novo
appeal as set forth in section 16-15-729, the Circuit Court should have held a de novo trial. In


           4
            Club Universe does not appeal the substantive finding that its operation constituted a public nuisance, and the
  testimony supporting this finding is not included in the record on appeal.

           5
               Section 16-15-729 of the Tennessee Code Annotated states:

           No civil case, originating in a general sessions court and carried to a higher court, shall be dismissed
           by such court for any informality whatever, but shall be tried on its merits; and the court shall allow
           all amendments in the form of action, the parties thereto, or the statement of the cause of action,
           necessary to reach the merits, upon such terms as may be deemed just and proper. The trial shall be
           de novo, including damages.
  Tenn. Code Ann. § 16-15-729 (1994). Section 27-5-108(a) of the Tennessee Code Annotated states that appeals from
  general sessions courts lie in the circuit courts. Tenn. Code Ann. § 27-5-108(a) (2000).




                                                            -4-
response, the State asserts that, in an abatement action such as this, the Environment Court functions
as the equivalent of a circuit, chancery, or criminal court, and thus an appeal from the Environmental
Court, like the equivalent courts, would lie in this Court.

        Circumstances analogous to those in this case were presented in Cooper v. Thompson, 710
S.W.2d 944 (Tenn. Ct. App. 1985). In Cooper, the plaintiff filed a petition in the Juvenile Court,
seeking a declaration that he was the natural father of a child born to a woman who was married to
another man at the time of the birth. Cooper, 710 S.W.2d at 944. After an evidentiary hearing, the
Juvenile Court dismissed the plaintiff’s petition. Id. The plaintiff appealed the dismissal to Circuit
Court, seeking a de novo trial. Id. In Circuit Court, the defendants moved to dismiss the complaint,
asserting that the appeal would lie with the Court of Appeals rather than with the Circuit Court. Id.
at 945. This motion was overruled. Id. The Circuit Court held a de novo trial, ultimately holding that
the plaintiff did not have standing to file the petition. Id. at 944. The plaintiff then appealed to this
Court. Id. at 945. The defendants cross-appealed, and argued on appeal that the appeal from the
Juvenile Court should have been filed in this Court instead of in the Circuit Court. Id.

        On appeal, this Court noted in Cooper that, generally, an appeal from an order of the Juvenile
Court is made to the Circuit Court. Id.; See T.C.A.§ 37-1-159 (2001). However, the Tennessee statute
governing the legitimation of children conferred on the Juvenile Court concurrent jurisdiction with the
Circuit Court. Id. The Cooper court observed that there was no express statutory provision for
appeals in legitimation cases. Id. However, based on the fact that the jurisdiction of the Juvenile
Court in legitimation cases was concurrent with the jurisdiction of the Circuit Court, this Court held
that the appeal from a Juvenile Court decision on legitimation would lie with the Court of Appeals.
Id. The Cooper court stated, “[w]ithout express statutory authority to the contrary, we cannot envision
an appeal between two courts exercising concurrent jurisdiction which would enable a party to have
two trials of equal stature on the same matter.” Id. at 945-46. Consequently, the appellate court held
that the defendants’ motion to dismiss the proceedings in Circuit Court should have been granted. Id.
at 946.

        Clearly the situation in the case at bar is analogous to the circumstances presented in Cooper.
In the instant case, the court which happens to be designated the Environmental Court in Shelby
County is a division of the Shelby County General Sessions Court. As in Cooper, appeals from
General Sessions Court are normally to Circuit Court, for a trial de novo. However, in this case, the
General Sessions functioned as the Environmental Court, which by statute has been given concurrent
jurisdiction with the Circuit Court in an action to abate a public nuisance. As in Cooper, there is no
express statutory provision for an appeal from an abatement decision by a General Sessions Court
which has been designated the Environmental Court. The reasoning in Cooper is applicable here; in
the absence of express statutory authority to the contrary, “we cannot envision an appeal between two
courts exercising concurrent jurisdiction which would enable a party to have two trials of equal stature
on the same matter.” Cooper, 710 S.W.2d at 945-46.

      This reasoning is consistent with this Court’s holding in King of Clubs, Inc., v. Gibbons, 9
S.W.3d 796 (Tenn. Ct. App. 1999). In King of Clubs, the District Attorney General filed an abatement

                                                  -5-
action in Criminal Court against a nightclub, alleging that the nightclub was a public nuisance. Id. at
796. In response, the nightclub filed a separate lawsuit against the District Attorney General in Circuit
Court, alleging that the club’s activities were protected by the First Amendment to the United States
Constitution and seeking to enjoin the District Attorney General from pursuing the abatement action
in Criminal Court. Id. at 799. The Circuit Court issued a temporary injunction against the District
Attorney General, enjoining him from seeking an injunction to close the nightclub. Id. at 798. The
District Attorney General then filed an interlocutory appeal of the Circuit Court’s ruling to this Court.
Id. at 797. The Court of Appeals applied the “concurrent jurisdiction rule” and vacated the Circuit
Court injunction, stating that a litigant “should not be permitted to run from one court of equal
jurisdiction to another of the same jurisdiction and there relitigate the same matter.” Id. at 799 (citing
Greenlaw v. Kernahan, 36 Tenn. 371, 380 (1857)).

       Club Universe attempts to distinguish Cooper from the case at bar by noting that a Juvenile
Court is a court of record, whereas the General Sessions Court is not, arguing that a suit originating
in General Sessions Court cannot comply with Rule 24(a) of the Tennessee Rules of Appellate
Procedure, which requires that the appellant provide a record. See Tenn. R. App. P. 24(a). We must
assume that the Legislature understood that the General Sessions Court is not a court of record in
enacting legislation that provides for the designation of the Environmental Court. It does not render
the concurrent jurisdiction rule inapplicable in this case. Consequently, we affirm the Circuit Court’s
dismissal of the Club Universe appeal from the Environmental Court.

       Club Universe argues next that the Environmental Court did not have the authority to
permanently enjoin the operation of the Club. Club Universe asserts that, under section 29-3-103 of
the Tennessee Code Annotated, only a chancery, circuit, or criminal court has the authority to “abate
and permanently discontinue” a nuisance.6 Club Universe also asserts that the act that created the
Environmental Court, Chapter 426 of the Public Acts of 1991, also fails to grant the authority to
permanently enjoin the club from operating.

        Under Section 29-3-102, the Environmental Court is granted jurisdiction to declare a nuisance.
Tenn. Code Ann. § 29-3-102 (2000). Section 29-3-110 of the Tennessee Code Annotated then
provides that if a court finds that a nuisance exists, then “the judgment or decree shall permanently
enjoin the defendant from engaging in, conducting, continuing, or maintaining such nuisance.” Tenn.


         6
             Section 29-3-103 states:

         W hen a public nuisance, as defined in § 29-3-101 is kept, maintained, carried on, or exists in any
         county, a bill or petition may be filed in any chancery, circuit, or criminal court of such county, in the
         name of the state, by and upon the relation of the respective officers or persons named in § 29-3-102,
         against the person keeping, maintaining, or carrying on such nuisance, and all aiders and abettors
         therein, and the owners, proprietors, or agents or persons or corporations in charge or control of the
         building or place wherein such nuisance exists, for the purpose of having such nuisance abated and
         permanently discontinued.

 Tenn. Code Ann. § 29-1-103 (2000).

                                                          -6-
Code Ann. § 29-3-110. Section 29-3-102 also states that the Environmental Court has jurisdiction “to
abate the public nuisances.” Tenn. Code Ann. § 29-3-102 (2000). To “abate” is to eliminate or
nullify. Black’s Law Dictionary 2 (7th ed. 1999). Clearly, to eliminate a public nuisance such as that
which was found in this case, enjoining operation of the Club is necessary, and the statutes provide
the Environmental Court with the authority to do so.

       This conclusion is supported by the language in Chapter 426 of the Public Acts of 1991, which
created the environmental court. The pertinent portion of the act states that “the judge of the
[Environment Court] is hereby granted the power to issue injunctions, both mandatory and prohibitory,
such power to be exercised as provided for in Rule 65 of the Tennessee Rules of Civil Procedure.”
1991 Tenn. Public Acts 426. In this case, once the Environmental Court determined that Club
Universe constituted a public nuisance, it had the authority to permanently enjoin its operation.

       Finally, Club Universe argues that closing the club was illegal because the club was closed and
padlocked on July 23, 2004, pursuant to an order signed on July 23, 2004, but not filed until July 26,
2004. Club Universe acknowledges that it did not raise this issue to the Environmental Court.
Consequently, we must consider this issue waived on appeal. See Simpson v. Frontier Comm. Credit
Union, 810 S.W.2d 147 (Tenn. 1991).

       The decision of the Circuit Court, dismissing the appeal from the Environmental Court, is
affirmed. The decision of the Environmental Court is affirmed as well. Costs of this appeal are taxed
to Appellant, Club Universe, and its surety, for which execution may issue if necessary.




                                                             _______________________________
                                                             HOLLY M. KIRBY, JUDGE




                                                 -7-